Citation Nr: 1517077	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-05 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred in connection with medical treatment on June 6, 2012 at Shands Teaching Hospital (STH).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1972 to January 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida, by which reimbursement of private medical expenses for medical treatment provided to the Veteran by STH on June 6, 2012 was denied.

In evaluating this case, the Board has reviewed the physical claims file, as well as the electronic files on the "Virtual VA" system and the "Veterans Benefits Management System" (VBMS), to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  On June 6, 2012, the Veteran received medical treatment of a Botox injection at STH for spasmodic torticollis.

2.  Resolving reasonable doubt in the Veteran's favor, the private medical services provided to the Veteran on June 6, 2012 by STH were authorized by VA in advance.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement of the private medical expenses incurred on June 6, 2012 at STH have been met.  38 U.S.C.A § 1703 (West 2002); 38 U.S.C.A. §§ 17.52, 17.54 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the appellant is entitled to reimbursement for private medical expenses under 38 U.S.C.A. §§ 1703 (West 2002 & Supp. 2014).  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Further, as the Board is granting the benefit sought on appeal, a discussion of VA's duties to notify and assist is not necessary.

Payment or Reimbursement of the Private Medical Expenses

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725, and 1728(a) (West 2002).  Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994); see 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph or other communication, made by the veteran or by others in his or her behalf, is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  

In this case, the Veteran contends that he was referred by VA to Shands Hospital for Botox injections and that he was continuing with that care.  See October 2012 Notice of Disagreement.  He also contends that he has received this private treatment for 16 years, which was authorized by VA in advance, and he expressed confusion as to why the authorization was discontinued.  The Veteran also indicated that the Botox injections are the only treatment that has helped with the spasmodic torticollis.  Id.

In support of the claim, the record includes a note from the North Florida/South Georgia Veterans Health System, which reflects short term authorization, from February 15, 2011 to February 15, 2012, for one Botox injection per three months for 12 months (four injections total).  While the June 6, 2012 treatment at STH falls outside of the VA authorization time period, the record is unclear as to when the treatment of four Botox injections (one injection every three months) began.  The record is also absent of any prior VA authorizations for Botox injections (before February 15, 2011), although the Veteran contends that he has received this private treatment for 16 years.  Consistent with this contention, there are no claims for payment or reimbursement of private medical expenses prior to June 6, 2012, including prior to February 15, 2011.  

Further, in the June 6, 2012 Procedure Note from STH, the treating physician indicated that the Veteran returned to the clinic for repeat botulinum toxin (Botox) injection.  The treating physician also noted that the last injection took place approximately five months ago.  The Veteran reported that the benefit was good and lasted until the last few weeks and the injections lasted for three months.  After the procedure, the treating physician indicated that the Veteran will return to the clinic in three months for repeat injections.  This evidence is consistent with the Veteran's contentions that he has been treated at STH with the expectation of repeat and ongoing treatment.  Indeed, there have been no other claims for payment or reimbursement of private medical expenses at STH or any other private facility providing treating (Botox injections) to the Veteran prior to, or since, June 6, 2012.  As such, it is reasonable to find that the Veteran has had previous and ongoing authorization for Botox treatment at STH despite the absence of physical VA authorization of record.  Given the evidence, including the Veteran's contentions, and with consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran received prior authorization from VA to receive private treatment from STH on June 6, 2012.  38 C.F.R. §§ 3.102, 17.54.

For any future treatment from STH or any other private facility providing Botox injection treatment to the Veteran, the Board advises that both VA and the Veteran ensure notice of, and prior authorization for, any such treatment.  The duration of any prior authorization should be clearly indicated and the Veteran should be notified of the authorization.


ORDER

Payment or reimbursement of private medical expenses incurred in connection with medical treatment on June 6, 2012 at STH is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


